EXHIBIT 10.17
DEX ONE CORPORATION
NON-EMPLOYEE DIRECTOR COMPENSATION PROGRAM
(As Modified and in Effect as of June 24, 2010)
Board Member Compensation:

  •   $125,000 annually ($50,000 cash plus $75,000 stock) (payable immediately
following election of directors at annual stockholders meeting)

Non-Executive Chairman and Committee Chair Compensation (all amounts payable in
cash quarterly):

  •   Lead Director: $75,000 annually     •   Chair of Audit and Finance
Committee: $25,000 annually     •   Chair of Compensation and Benefits
Committee: $15,000 annually     •   Chair of Corporate Governance Committee:
$15,000 annually

Additional Compensation (all amounts payable in cash quarterly):

  •   Meeting Fees: $2,000 per board meeting attended and $2,000 per committee
meeting attended (for committee members attending their own committee meetings
only)     •   Additionally, board members will be reimbursed for reasonable
costs and expenses associated with attendance at Board and Board committee
meetings and other Dex One business

